Title: To James Madison from John Strode, 30 May 1801
From: Strode, John
To: Madison, James


Dear SirCulpeper 30 May 1801.
Be health & happiness Yours; this Sentiment which flows with fervent Zeal, wishes to include with utmost Sincerity Your Amiable Lady & all the Family. Your friends in this Neighbourhood are Well!
Involved as You consequently are, in matters of highest importance; which, no interest, no concern, however affecting my Own Life, ease or happiness, could in the least move me but for One moment to interupt—Yet I believe there is a moral obligation, or indispensable duty, arising from the Very nature of Civil society, which gives to a Virtuous individual in some particular instances an irresistable claim in point of Common Justice to our testimony, in order to establish certain facts, the exclusion of which, might tend to pervert in any degree more or less the pure channel of truth and information—under this conviction, and no other motive; I presume to Mention to You the Name of Mr. Thomas Field of Petersburg, as a Worthy Citizen, believed to be well qualified to fill the place of Postmaster in that Town, which it is said, for Several reasons, is likely to become Vacant. Mr. Field, the Son of Mr. Henry Field decd. long a member of our Legislative Body, was born and raised in this County, Served His Apprentiship to the printing business in Fredericksbg, was always considerd a very Amiable Youth, which character He still continues to Support, so it appears by a Letter which I here enclose from Doctr. John Shore, of high estimation; will You Sir be good enough to put those Missives into that place where You think they may Operate in favour of Mr. Field; and give them that degree of Credibillity, to which, You may think they Stand intitled. With all due regard I am good & Worthy Sir Your Most Obdt
John Strode
 

   
   RC and enclosure (DLC). Enclosure 2 pp. (see n. 2).



   
   In late 1801 the postmaster in Petersburg was John Grammer (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:296).



   
   John Shore, Petersburg, to John Strode, 8 May 1801. The letter related Field’s involvement in a dispute that was fatal to his challenger. Except among politically motivated enemies, Shore testified, “the thing is now talked of no more, and Mr. Field receives not only, but supports the republican cause, with energy & respectability.”


